Citation Nr: 1713422	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  07-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for rheumatoid arthritis.  

2.  Entitlement to an award of special monthly compensation (SMC) based on a need for aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied SMC based upon the need for regular aid and attendance of another person or by reason of being housebound and a November 2007 RO rating action that found new and material evidence was not receive to reopen a claim for service connection for rheumatoid arthritis.

In February 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and for issuance of a statement of the case.  The action specified in the February 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  An August 2004 RO decision denied entitlement to service connection for rheumatoid arthritis; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the August 2004 RO decision is not new and material, and the Veteran's claim cannot be reopened.

3.  The Veteran is not rendered so helpless by her service connected disabilities that she requires the aid and attendance of another person and is not permanently housebound by reason of a service-connected disability or disabilities.




CONCLUSIONS OF LAW

1.  The August 2004 RO decision that denied entitlement to service connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has not been received since the August 2004 RO decision, and the Veteran's claim for entitlement to service connection for rheumatoid arthritis cannot be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an award of special monthly compensation based on the need for aid and attendance or on account of being housebound have not been met.  38 U.S.C.A. §§ 1114 (s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.350(i), 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran original claim for entitlement to service connection for rheumatoid arthritis was denied in an August 2004 RO decision; the Veteran did not appeal.  In September 2007, the Veteran filed new claim for rheumatoid arthritis, which was denied because the RO determined that the Veteran had not submitted new and material evidence.  The Veteran appealed .  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The Veteran's prior claim for entitlement to service connection for rheumatoid arthritis was denied because there was no evidence that the Veteran suffered from rheumatoid arthritis in service and there was no evidence of any relationship between any current disability and her active military service.  Thus, for evidence to be considered new and material, the Veteran must either show that she suffered from rheumatoid arthritis in service or that there is an indication of a nexus between a current disability and her active service.  However, the Veteran has not presented such evidence.  While the record reflects that the Veteran continues to complain of joint pain, there is no medical evidence that this condition either developed in service or was otherwise caused by or related to her period of active service.  Accordingly, the Veteran's previously denied claim for entitlement to service connection for rheumatoid arthritis cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Special Monthly Compensation

SMC is payable to a Veteran who, as a result of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  A Veteran will be considered in need of regular aid and attendance if he or she is: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2016).

The following criteria will be considered in determining whether a veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016).

Bedridden status will be a proper basis for the determination of the need for regular aid and attendance.  Bedridden means that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The particular personal function which a veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222 (1996).  

A veteran may receive housebound-rate special monthly compensation if he or she has a service-connected disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).

A veteran will be determined to be permanently housebound when he or she is substantially confined to the house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c) (West 2014); 38 C.F.R. § 3.351(d)(2) (2016).

The Veteran's service-connected conditions consist of: (1) PTSD, rated 100 percent disabling; and (2) an appendectomy scar, rated 0 percent disabling.  In addition, a total rating based on individual unemployability due to service-connected disabilities (TDIU) has been in effect from April 2007.

The file contains a May 2006 VA treatment note indicating that the Veteran's depression and anxiety had worsened and that she was virtually housebound, unable to care for herself or do house work.  It was noted that she had severe panic attacks when venturing out.  PTSD and panic disorder with agoraphobia were diagnosed.  The record stated that the Veteran's request for home health care was supported due to symptoms related to her service connected disability.  In a statement from the same VA psychiatrist dated in June 2006, it was (incorrectly) reported that the Veteran was 100 percent service-connected for PTSD and that this was the cause of her being housebound and needing home aid.   

A VA PTSD examination was conducted in August 2006.  The report indicated that the Veteran had several non-service connected conditions including hepatitis, a hand injury, kidney stones, diabetes mellitus Type II, and a crushed right foot for which she was in a walking cast.  The Veteran's reported symptoms included: depression, anger, sleeping day and night, panic attacks occurring twice a day, and fear of leaving the house and being in crowds.  However, she did report that she is able to leave the house to attend AA meetings and church, as well as to go out to eat at times when it is not crowded.  It was noted that the Veteran had been unemployed since February 2004, reporting that she was burned out on alcohol and drug counseling.  She also described problems with activities of daily living, but told the examiner that her need for home health assistance was due to physical limitations, not her acquired psychiatric disability.  She indicated that she had trouble dealing with people, could not drive, and could not work due to physical limitations.  Examination was negative for memory impairment, delusions, hallucinations, impaired impulse control or homicidal/suicidal thoughts.  She understood and was capable of managing her benefits.  Sleep impairment and panic attacks were noted.  The examiner described the extent of the PTSD symptoms as moderate and observed that the Veteran's physical condition was the most disabling in terms of employability, with psychiatric conditions adding to the difficulty of being employed.

PTSD was diagnosed and a GAF (Global Assessment of Functioning) score of 50 (for PTSD only) was assigned.  The examiner noted that depression secondary to the Veteran's general medical condition, and panic disorder with agoraphobia were also diagnosed and were conditions unrelated to PTSD, but which together with PTSD warranted a GAF score of 45.  The examiner added that PTSD by itself would not cause the Veteran to be housebound.  The examiner observed that PTSD had not caused employment problems in the past, but noted that social constriction and interpersonal functioning had impacted her.  It was concluded that PTSD symptoms were not productive of total occupational and social impairment, but were productive of deficiencies in most areas (work, family, judgment, etc). 

A VA mental health note dated in February 2007 indicates that a VA staff psychiatrist provided a written opinion to the effect that the Veteran was not able to maintain gainful employment due to PTSD.  A record dated later in February 2007 reflects that the Veteran's symptoms included apathy, staying in bed all day, irritability and memory problems.  PTSD with co-morbid depression was diagnosed.

Lay statements received from the Veteran's family members attest to the severity of her PTSD symptoms and mention manifestations including: exhaustion, irritability, combativeness, memory impairment, depression and anger.  

A VA PTSD examination was conducted in April 2008 and the claims file was reviewed.  The Veteran's reported symptoms included: sleep impairment, daily anxiety, daily nightmares, extreme fatigue, depressed mood, irritability, aggressive behavior, and impairment of memory and concentration.  The report mentioned that the Veteran had not worked for several years due to a combination of physical and mental conditions, and that her recreational activities were also limited due to these factors.  Examination revealed that the Veteran was poorly dressed and groomed.  There was no indication of memory impairment.  Insight and judgment were adequate.  PTSD was diagnosed and a GAF score of 40 was assigned.  The examiner commented that the Veteran continued to experience severe symptoms of PTSD which were resulting in a severe level of occupational and social functioning.  

A mental health note of June 2008 mentions the Veteran's continued thoughts of suicide.  

The file contains a medical statement from the Veteran's attending VA psychiatrist dated in January 2009.  The doctor explained that the Veteran had received VA treatment through him since December 2007.  It was noted that the Veteran had recently been hospitalized for medication adjustment in response to symptoms of increased irritability.  The doctor further reported that the Veteran was being treated for major depression and PTSD due to military sexual trauma.  The psychiatrist opined that he did not feel that the Veteran was capable of maintaining gainful employment due to chronic irritability, difficulty in maintaining appropriate working relationships, isolative behavior, hypervigilance, depressed mood, poor concentration/focus, and disrupted sleep due to nightmares.  

The Veteran presented testimony at a hearing held at the RO in March 2009.  At that time, she identified symptoms associated with her PTSD which included: anxiety, depression, anger, nightmares, sleepwalking, and suicidal/homicidal thoughts.   

The most recent VA PTSD examination on file was conducted in late March 2009.  The Veteran reported that she was last employed as a phlebotomist until 2003, when she was fired for being too slow.  She indicated that she had problems with concentration, irritability and conflicts with co-workers.  She reported that she was in receipt of Social Security disability benefits due to physical problems.  However, she told the examiner that she walks, goes to church twice a week, and will cook and clean.  The report indicated that the Veteran had been married for 9 years, but had a poor relationship with her husband due to communication problems.  She stated that she had a good relationship with her son and grandchildren and had one close friend.  Mental status examination indicated that affect was constricted and irritable, mood was depressed, and speech was slow.  Nightmares and flashbacks were noted without indications of delusions, hallucinations or suicidal/homicidal ideation.  Memory was intact, but there was evidence of concentration deficit.  The examiner determined she was capable of managing her own funds.  It was noted that the Veteran sometimes did not bathe for a week due to depression.  The diagnoses included PTSD and major depressive disorder, and a GAF score of 47 was assigned. 

The VA examiner indicated that the level of the Veteran's psychiatric symptomatology was severe.  It was noted that she described having emotional detachment from others and denied having any close friends other than one, and that she also endorsed having symptoms of depression, low motivation and fatigue.  The examiner assessed the overall level of social and industrial impairment as severe.   

In April 2012, the Veteran was afforded a VA examination to determine whether she was in need of aid and attendance.  The Veteran was diagnosed with a stroke, rheumatoid arthritis, recent bowel obstruction, and a right leg fracture due to a July 2006 motor vehicle accident.  However, the examiner concluded that the Veteran was able to bathe, dress, and feed herself and prepare her own meals.  The Veteran was able to ambulate, although she used a cane for assistance and reported right sided weakness following her stroke.  She reported leaving the house as needed.  An April 2012 VA PTSD examination determined that the Veteran was competent to manage her own finances. 

The April 2012 VA examiner opined that it is less likely than not that the Veteran needs aid and attendance or is permanently housebound due to her service connected PTSD.  

In October 2014, the Veteran was afforded a new VA examination of her PTSD.  At that time, she reported a good relationship with her spouse and siblings.  She also reported that she has a lot of friends from church.  She stated she is an active member of her congregation and is part of the prison ministry and "does the correspondence."  She also socializes with other members, including trips, game nights, and other events.  

The Veteran noted she has a housekeeper clean the house, as she has a difficult time walking and her hand cramps up.  Her family also has a pool cleaner and a landscaper.  The Veteran noted continued struggles related to her stroke, particularly with the right side of her body.  She indicated at times her husband needs to help her get dressed.  She is able to manage her money okay.

The Veteran described her mood as generally "fine."  She explained she experiences "up and downs."  She indicated when frustrated she begins to yell.  She noted this might occur once per month and her husband usually gets the brunt of it.  She denied any physical altercations.  She complained she has troubles with getting to sleep and staying asleep.  She is able to sleep four to six hours a night.  The Veteran indicated that, at times, she spends a couple of days in bed.  She explained "my energy level is zero and I am in pain."  She also noted there are times when she is irritated and does not want to do anything.

In October 2014, the Veteran was also afforded another VA aid and attendance examination.  In a November 2014 report, the examiner determined that the Veteran was not permanently bedridden and was capable of travel beyond her current domicile.

The Veteran reported that she is active socially.  Her typical day involves reading the Bible, speaking on the phone with family, and socializing on Facebook.  She also goes to Church a few times a week and Bible study once a week.  She reported that she goes grocery shopping with her husband and shares in the meal preparations.  She also is on a hotline for substance abuse and does correspondence for a prison ministry.  She is able to drive, but typically only drives locally.  She also stated that she has been exercising regularly.  The Veteran was able to feed, bathe, groom, and toilet herself independently, but has difficulty dressing and undressing herself because of her psoriasis and rheumatoid arthritis.  She has a housekeeper who comes every two weeks to assist with the cleaning.  She is able to walk with the assistance of a cane or walker.  The Veteran also reported that she knows the amount of her monthly benefit payments and bills and is able to handle her finances prudently.  

Based on all the above evidence, the Board finds that the Veteran is not entitled to an award of special monthly compensation (SMC) based on a need for aid and attendance.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less nor is she a patient in a nursing home because of mental or physical incapacity.

Furthermore, the preponderance of the evidence does not support a finding that, due to a service connected disability, the Veteran is unable to dress or undress herself, or keep herself ordinarily clean and presentable; frequently needs adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; is unable to feed herself through the loss of coordination of upper extremities or through extreme weakness; is unable to attend to the wants of nature; suffers from any incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to her daily environment; and is not bedridden.  Although the Veteran has some trouble with certain activities of daily living such as dressing and undressing, these limitations are due to her non-service connected disabilities and not her service connected PTSD.

Additionally, although the Veteran's service connected PTSD is rated as totally disabling, she does not have an additional service-connected disability or disabilities independently ratable at 60 percent or more nor is she permanently housebound.  

Although May and June 2006 VA treatment notes suggested that the Veteran was housebound due to her service connected PTSD, the Veteran's treating psychiatrist does not appear to have accounted for the effects of her non-service connected disabilities.  Accordingly, the Board gives greater weight to the opinions of the August 2006, April 2012 and November 2014 VA aid and attendance examination reports, which distinguish between the Veteran's service connected and non-service connected disabilities in determining that the Veteran does not meet the criteria for SMC. 

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

For all the above reasons, entitlement to SMC is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide medical opinions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

As new and material evidence has not been submitted, the Veteran's previously denied claim for entitlement to service connection for rheumatoid arthritis cannot be reopened.  

Entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


